Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/676,959 filed on 02/22/2022.
Claims 1-20 have been examined and are pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over either claim 1 of  Patent Application No. 11,327,625, in view of  Skirpa et al., (“Skirpa,” US 2016/0267060), published on September 15, 2016.

Instant Application 17/676,959
Patent Application 11,327,625
1. A method for providing user feedback for a website using a graphical user interface (GUI), the method comprising: 

receiving, by a client device, an initiating event; in response to the initiating event, generating, via a programming interface of the client device, a substantially transparent overlay for a GUI of a web page, the substantially transparent overlay preventing user interaction with the GUI of the web page; 
receiving, by the client device, a selection of an area of the web page on the substantially transparent overlay; 

rendering, by the client device, web page elements from the selected area on the substantially transparent overlay; 

in response to detecting a concluding event for the selection, translating, by the client device, coordinates of the rendered web page elements on the substantially transparent overlay to corresponding elements on the GUI of the web page; 


identifying, by the client device, GUI source code corresponding to coordinates of the selected web page elements on the GUI of the web page; 

transmitting, by the client device, the source code and selection information for the selected web page element to a remote server; 




storing the source code and selection information on the remote server; 

accessing, by a remote computing device, the source code and selection information from the remote server at a subsequent time; and 

rendering, by the remote computing device, a representation of the selected area of the web page.
1. A method for providing user feedback for a website, the method comprising: 


generating, via a programming interface of a first computing device, a substantially transparent overlay for a graphical user interface (GUI) of a web page, the substantially transparent overlay preventing user interaction with the GUI of the web page; 
receiving coordinates of an area on the substantially transparent overlay; 









translating, by the first computing device, the coordinates of the area on the substantially transparent overlay to source code for an element on the GUI of the web page located at a corresponding position of the coordinates of the area on the substantially transparent overlay; 






transmitting, by the first computing device, source code for the element to a second computing device for rendering the element on a second computing device GUI; 









rendering, by the first computing device, a graphical element on the substantially transparent overlay, a position of the graphical element corresponding to the coordinates of the area on the substantially transparent overlay; and 

transmitting source code for the graphical element rendered on the substantially transparent overlay to the second computing device.




Claim 1 of the patent application 11,327,625 does not explicitly disclose a receiving, by the client device, a selection of an area of the web page on the substantially transparent overlay; rendering, by the client device, web page elements from the selected area on the substantially transparent overlay; identifying, by the client device, GUI source code corresponding to coordinates of the selected web page elements on the GUI of the web page; storing the source code and selection information on the remote server; and 
accessing, by a remote computing device, the source code and selection information from the remote server at a subsequent time.
However, Skirpa discloses a method/system for receiving, by the client device, a selection of an area of the web page on the substantially transparent overlay (pars. 0191-0192; Figs. 11-12; a user moves the pointer from the anchor point, the outline of a box or rectangle 1110 is rendered on the display of webpage with a corner of the box anchored); 
rendering, by the client device, web page elements from the selected area on the substantially transparent overlay (pars. 0174-0175, 0191-0192, Figs. 5 and 11-12; capture area 1201);
identifying, by the client device, GUI source code corresponding to coordinates of the selected web page elements on the GUI of the web page (pars. 0160-0163; 0177, Figs. 5; the captured area will be translated into Java Server Pages (JSP), which is known as source code, template; and also see pars. 0156-0158);
storing the source code and selection information on the remote server (pars. 0138-0139, 0140-0142, 0181-0182; Figs. 3-4, 7); and 
accessing, by a remote computing device, the source code and selection information from the remote server at a subsequent time (pars. 0160-0163; 0177, Figs. 5; the captured area will be translated into Java Server Pages (JSP), which is known as source code, template; and also see pars. 0156-0158).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Skirpa with the method/system of the Patent application 11,327,625 to provide users with a means for capturing selected area of webpage and displaying it to user device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (“Skirpa,” US 2016/0267060), published on September 15, 2016.  
Regarding claim 1, Skirpa discloses a method for providing user feedback for a website using a graphical user interface (GUI) (pars. 0180-0183; Fig.7 is flow chart with regard to capture, display process, and popup error message (known as user feedback)), the method comprising: 
receiving, by a client device, an initiating event; in response to the initiating event, generating, via a programming interface of the client device, a substantially transparent overlay for a GUI of a web page, the substantially transparent overlay preventing user interaction with the GUI of the web page (pars. 0008, 0011, and 0168; Fig. 5); 
receiving, by the client device, a selection of an area of the web page on the substantially transparent overlay (pars. 0191-0192; Figs. 11-12; a user moves the pointer from the anchor point, the outline of a box or rectangle 1110 is rendered on the display of webpage with a corner of the box anchored); 
rendering, by the client device, web page elements from the selected area on the substantially transparent overlay (pars. 0174-0175, 0191-0192, Figs. 5 and 11-12; capture area 1201); 
in response to detecting a concluding event for the selection, translating, by the client device, coordinates of the rendered web page elements on the substantially transparent overlay to corresponding elements on the GUI of the web page (pars. 0191-0192; Figs. 11-12; a user moves the pointer from the anchor point, the outline of a box or rectangle 1110 is rendered on the display of webpage with a corner of the box anchored to the initial pixel); 
identifying, by the client device, GUI source code corresponding to coordinates of the selected web page elements on the GUI of the web page (pars. 0160-0163; 0177, Figs. 5; the captured area will be translated into Java Server Pages (JSP), which is known as source code, template; and also see pars. 0156-0158); 
transmitting, by the client device, the source code and selection information for the selected web page element to a remote server (pars. 0160, 0164-0165; the captured area, the position of anchor coordinates relative to the start of the webpage this is created by server-side components; for example, Java Standard Tag Library (JSTL) custom tags and Java Server Pages (JSP)); 
storing the source code and selection information on the remote server (pars. 0138-0139, 0140-0142, 0181-0182; Figs. 3-4, 7); 
accessing, by a remote computing device, the source code and selection information from the remote server at a subsequent time (pars. 0160-0163; 0177, Figs. 5; the captured area will be translated into Java Server Pages (JSP), which is known as source code, template; and also see pars. 0156-0158); and 
rendering, by the remote computing device, a representation of the selected area of the web page (pars. 0183; Fig. 7; Steps 751-761; pars. 0194; Fig. 13; an interface window 1305 presents the captured content associated with the location of the capture area).
Regarding claim 2, Skirpa discloses the method of claim 1, wherein the remote computing device is configured to render the elements of the GUI of the web page defined by the source code on a GUI of the remote computing device (pars. 0155-0156, 0180-0183, 0185-0186; Figs 4 and 7-8).
Regarding claim 3, Skirpa discloses the method of claim 1, wherein the initiating event is generated by the remote computing device and transmitted to the client device (pars. 0137-0138, 0141-0142; Figs. 3-4).
Regarding claim 4, Skirpa discloses the method of claim 1, wherein the selection information comprises at least one of: generated image files, a record of the source code record, state-based information of the GUI, information about a user system, or information about the user (par. 0203; the system creates an image of the captured content).
Regarding claim 5, Skirpa discloses the method of claim 1, wherein coordinates of the area on the substantially transparent overlay are received via a user input device (pars. 0191-0192; Figs. 11-12; a user moves the pointer from the anchor point, the outline of a box or rectangle 1110 is rendered on the display of webpage with a corner of the box anchored to the initial pixel. [[The selected area is transparent overlay by user selects]).
Regarding claim 6, Skirpa discloses the method of claim 1, further comprising: creating an image file including the GUI of the web page and a graphical element rendered on the substantially transparent overlay, the image file created from source code of the GUI of the web page and the graphical element (pars. 0116-0118, 0203; the system creates an image of the captured content); and transmitting the image file as part of the selection information to the remote server (pars. 0116-0118, 0120-0122).
Regarding claim 8, Skirpa discloses the method of claim 1, wherein the coordinates of the selected web page elements comprise X and Y coordinates at different depths on a Z axis of the web page GUI (pars. 0169-017; Fig. 5B).
Regarding claim 9, claim 9 is directed to system associated with the system claimed in claim 1; Claim 1 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 10, Skirpa discloses the system of claim 9, wherein the second computing device is configured to render the elements of the GUI of the web page defined by the source code on the web page GUI of the second computing device (pars. 0155-0156, 0180-0183, 0185-0186; Figs 4 and 7-8).
Regarding claim 11, Skirpa discloses the system of claim 9, wherein the second computing device is configured to render the elements of the GUI of the web page defined by the source code on a GUI of the second computing device (pars. 0194; Fig. 13).
Regarding claims 12-13, claims 12-13 are directed to system associated with the system claimed in claim 3-4 respectively; Claims 12-13 are similar in scope to claims 3-4, and are therefore rejected under similar rationale.
Regarding claim 14, claim 14 is directed to system associated with the system claimed in claim 7; Claim 14 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Regarding claims 15-16, claims 15-16 are directed to system associated with the system claimed in claim 5-6 respectively; Claims 15-16 are similar in scope to claims 5-6, and are therefore rejected under similar rationale.
Regarding claim 17, claim 17 is directed to system associated with the system claimed in claim 8; Claim 17 is similar in scope to claim 8, and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 is directed to non-transitory computer readable medium associated with the system claimed in claim 1; Claim 18 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 19, claim 19 is directed to non-transitory computer readable medium associated with the system claimed in claim 6; Claim 19 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Regarding claim 20, claim 20 is directed to non-transitory computer readable medium associated with the system claimed in claim 8; Claim 20 is similar in scope to claim 8, and is therefore rejected under similar rationale
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made
Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over Skirpa et al., (“Skirpa,” US 2016/0267060), published on September 15, 2016, in view of Falkenberg et al., (“Falkenberg,” US 2017/0337166), published on November 23, 2017.
Regarding claim 7,  Skirpa discloses the method of claim 1.
Skirpa discloses all limitations above, but does not explicitly disclose associating the source code and selection information stored on the remote server with a user problem report and storing the user problem report and the source code for the element in a database on the remote server.
However, Falkenberg discloses a method for validating, adapting a graphical user interface and collecting feedback from user, further comprising associating the source code and selection information stored on the remote server with a user problem report and storing the user problem report and the source code for the element in a database on the remote server (Falkenberg: pars. 0075-0076 and 0080-0082; Figs. 10 and 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Falkenberg with the method/system of Skirpa to provide users with a means for analyzing and solving problem in future.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968))
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174